      Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 1 of 12



                                                                                             FILED
                                 UNITED STATES DISTRICT COURT
                                                                                                 DEC 2 6     2018
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION                                   CLERK   US   thSTRICT C4RK   _-
                                                                                           WESTERN DISTRICT OP
                                                                                            BY
                                                                                                                 18
DR. MELVIN G. PERRY, JR.,
        Plaintiff,


 V.                                                              CIVIL ACTION NO. 5:18-C V-00404-XR
PEDIATRIC INPATIENT CRITICAL
CARE SERVICES, P.A., and VHS SAN
ANTONIO PARTNERS, LLC d/bla
NORTH CENTRAL BAPTIST
HOSPITAL
     Defendant.


      DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES, P.A.'S
                       FIRST AMENDED ANSWER


TO THE HONORABLE JUDGE RODRIGUEZ:

        COMES NOW PEDIATRIC INPATIENT CRITICAL CARE SERVICES, P.A.

("PICCS"), Defendant in the above-referenced matter, and in response to Plaintiffs Original

Complaint ("Complaint"), files its Answer and Defenses, respectfully showing onto the Court as

follows:

                                          NATURE OF THE CASE

        I.        PICCS admits that Plaintiff brings this civil action pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C.       §   2000e,   et seq.,   and 42 U.S.C.   §   1981. PTCCS denies the remaining

allegations in paragraph    I   of Plaintiff s Complaint and specifically denies any violation of the law.

Furthermore, Defendant denies any allegations and any liability or conduct which would give rise

to damages.




             DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES, P.A'S FIRST AMENDED ANSWER
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 2 of 12
         Case %:18cv00404XR Document 242 Filed 12/21/18 Page 3 of 10



                                           JURISDICTION

       2.        PICCS admits that this Court has jurisdiction over this matter, except the Court

lacks subject matter jurisdiction where the Plaintiff has failed to exhaust his administrative

remedies and/or Title VII is inapplicable to PICCS because it has less than fifteen (15) employees.

Defendant, however, denies any allegations and any liability or conduct which would give rise to

damages.

                                                VENUE

       3.        PICCS admits that venue is proper. PICCS denies engaging in discriminatory or

retaliatory acts toward Plaintiff and denies all remaining allegations of Paragraph              3   of the

Complaint. Furthermore, Defendant denies any allegations and any liability or conduct which

would give rise to damages.

                                              PARTIES

       4.        PICCS admits that Plaintiff identified himself as being a Black or African-

American male and that Plaintiff identified himself as residing in San Antonio, Bexar County,

Texas during the time period he administered services at North Central Baptist Hospital

("NCBH"). PICCS has no knowledge regarding whether Plaintiff currently resides in Mableton,

Georgia. This part of his allegation is denied.

       Moreover, the allegation regarding Plaintiffs' employer constitutes a conclusion of law to

which no response is required. To the extent a response is required, PICCS denies that Plaintiff

was employed by Defendant Pediatric Inpatient Critical Care Services, P.A. and therefore denies

the remainder of the allegations. Defendant denies it met the definition of an "employer" under all

applicable statutes.

       5.        Plaintiffs allegation concerning P1CC S' status as an "employer" under 42 U.S.C.


            DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES,   P.A's FIRST AMENDED ANSWER
                                                    2
      Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 3 of 12
          Case 5:18cv00404XR                Document 242           FUed 12/21/18    Page 4    of   10




§   2000e(b) constitutes a conclusion of law to which no response is required. To the extent a

response is required, PICCS denies that Plaintiff was employed by Defendant Pediatric Inpatient

Critical Care Services, P.A. and therefore denies the remainder of the allegations.

         6.        Plaintiffs allegation concerning VHS San Antonio Partners, LLC's ("VHS") status

as an "employer" under 42 U.S.C.       §   2000e(b) constitutes a conclusion of law to which no response

is required. To the extent a response is required, PICCS is without sufficient information or

knowledge to admit the allegations in Paragraph 6 of the Complaint, and therefore, denies the

same. PICCS is without sufficient information or knowledge to admit the remaining allegations in

Paragraph 6 of the Complaint, and therefore, denies the same.

         7.        Plaintiffs allegation concerning PICCS' and VHS' status as "joint employers"

and/or a "single integrated enterprise" constitutes a conclusion of law to which no response is

required. To the extent a response is required, PICCS denies the allegation.

         8.        Plaintiffs allegation in Paragraph      8   of the Complaint constitutes a conclusion of

law to which no response is required. To the extent a response is required, P1CC S is without

sufficient information or knowledge to admit the allegations in Paragraph           8   of the Complaint.

                                                   FACTS

         9.        PICCS denies the allegations in Paragraph 9 of the Complaint since the Professional

Services Agreement is the best evidence of its content.

         10.       PICCS denies the allegations in Paragraph 10 of the Complaint since the

Professional Services Agreement is the best evidence of its content.

         11.       P1CC S denies the allegations in Paragraph 11             of the Complaint since the

Professional Services Agreement is the best evidence of its content. Furthermore, Plaintiffs

allegation concerning PICCS' status as an "employer" constitutes a conclusion of law to which no


              DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES,    PA's FIRST AMENDED ANSWER
                                                       3
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 4 of 12




response is required. To the extent a response is required, PICCS denies that Plaintiff was

employed by Defendant Pediatric Inpatient Critical Care Services, P.A.

       12.    PICCS denies the allegations in Paragraph 12 of the Complaint.

       13.    PICCS denies the allegations in Paragraph 13 of the Complaint since the

Professional Services Agreement is the best evidence of its content.

       14.    PICCS denies the allegations in Paragraph 14 of the Complaint which suggests

PICCS had an employment relationship with Plaintiff or that PICCS had employment relationships

with other persons. PICCS is without sufficient information or knowledge to admit the remaining

allegations in Paragraph 14 of the Complaint, and therefore, denies the same.

       15.    PICCS denies the allegations in Paragraph 15 of the Complaint which suggests

PICCS had an employment relationship with Plaintiff or that PICCS had employment relationships

with other persons. PICCS admits Dr. Sandra Aviles and Dr. Lorena Fernandez-Restrepo worked

at NCBH's Pediatric ICU ("PICU"). PICCS admits that Dr. Aviles and Dr. Fernandez Restrepo

are females. P1CC 5 is without information or knowledge sufficient to admit or deny the remaining

allegations in Paragraph 15 of the Complaint, and therefore, denies the same.

       16.    PICCS admits that as a physician assigned to the PICU, Dr. Perry was required to,

and did, work with the nursing staff assigned to the PICU. PICCS is without information or

knowledge sufficient to admit or deny the remaining allegations in Paragraph 16 of the Complaint,

and therefore, denies the same.

       17.     PICCS denies the allegations in Paragraph 17 of the Complaint.

       18.    PICCS denies the allegations in Paragraph 18 of the Complaint.

       19.    PICCS denies the allegations in Paragraph 19 of the Complaint since the

Professional Services Agreement is the best evidence of its content. PICCS admits that Plaintiff


         DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES, P.A's FRST AMENDED ANSWER
                                                4
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 5 of 12
         Case 5:18cv-00404XP           Document 242        Filed 12/21/18    Page 6    of   10




provided services at NCBH from April 2015 through February 2017. PICCS denies the remaining

allegations in Paragraph 19 of the Complaint.

       20.     PTCCS denies the allegations in Paragraph 20    of the Complaint since the letter and

documents are the best evidence of their content. PICCS is without information or knowledge

sufficient to admit or deny Plaintiff's allegation concerning his thoughts relative to the Peer

Review, and therefore, denies the same.

       21.     PICCS denies the allegations in Paragraph 21 of the Complaint since the

memorandum is the best evidence of its content. PICCS is without information or knowledge

sufficient to admit or deny Plaintiffs allegations, and therefore, denies the same.

       22.     PICCS denies the allegations in Paragraph 22 of the Complaint since the

memorandum is the best evidence of its content. PICCS is without information or knowledge

sufficient to admit or deny Plaintiff's allegations, and therefore, denies the same.

       23.     PICCS is without information or knowledge sufficient to admit or deny Plaintiff's

allegations in Paragraph 23 of the Complaint, and therefore, denies the same.

       24.     PICCS is without information or knowledge sufficient to admit or deny Plaintiff's

allegations in Paragraph 24 of the Complaint, and therefore, denies the same.

       25.     PICCS denies the allegations in Paragraph 25 of the Complaint since the letter is

the best evidence of its content.

       26.     PICCS is without information or knowledge sufficient to admit or deny Plaintiff's

allegations in Paragraph 26 of the Complaint, and therefore, denies the same.

       27.     PICCS denies the allegations in Paragraph 27 of the Complaint since the letter is

the best evidence of its content. PICCS further denies the allegations in Paragraph 27 of the

Complaint which suggests PICCS had an employment relationship with Plaintiff.


         DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES, PA'S FIRST AMENDED ANSWER
                                                  5
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 6 of 12




       28.       PICCS denies the allegations in Paragraph 28 of the Complaint since the referenced

documents are the best evidence of their content. Furthermore, Plaintiffs allegation concerning

the timeliness of the action constitutes a conclusion of law to which no response is required. To

the extent a response is required, PICCS denies the allegations.

                                       CAUSES OF ACTION

       29.       PICCS denies the allegations in Paragraph 29 of the Complaint.

       30.       PICCS denies the allegations in Paragraph 30 of the Complaint.

                                          JURY DEMAND

       31.       PICCS admits that Plaintiff has made a jury demand. Furthermore, Defendant

denies any allegations and any liability or conduct which would give rise to damages.

                                              PRAYER

       PICCS denies the relief sought by Plaintiff in the Prayer paragraph of his Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

       PICCS asserts the following affirmative and other defenses without assuming any burdens

of production, persuasion, or proof that are not legally assigned to PICCS and are Plaintiffs burden

to prove. PICCS expressly reserves its right to assert additional defenses.

       I.        Plaintiff was an independent contractor and not an employee of PICCS.

       2.        PICCS does not meet the definition of employer under Title VII.

       3.        Plaintiffs damages are limited or capped pursuant to applicable law.

       4.        Plaintiffs claims are barred,   in whole or in part, to the extent that such claims

exceed the scope of and/or are inconsistent with the charge of discrimination Plaintiff filed with

the EEOC.




            DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES, P.A'S FIRST AMENDED ANSWER
                                                    6
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 7 of 12




       5.        Plaintiff's claims are barred, in whole or in part, by the applicable statute of

limitations to the extent that they were not presented to the EEOC in a timely fashion and to the

extent that they did not occur within the time frames prescribed by law.

       6.        Plaintiff's claims are barred to the extent that he has failed to satisfy the

administrative prerequisites necessary to asserting such claims.

       7.        Plaintiff cannot establish aprimafacie case of discrimination and/or harassment on

the bases of race and/or sex.

       8.        Plaintiff's claims are not actionable because the challenged practices are justified

by legitimate, non-discriminatory, non-retaliatory, and non-pretextual business reasons unrelated

to Plaintiff's race and/or sex and made in good faith.

       9.        PTCCS would have taken the same action with respect to Plaintiff, even in the

absence of the discriminatory motives alleged by Plaintiff.

        10.      PICCS has in place a clear and well disseminated policy against discrimination and

harassment, and a reasonable and available procedure for handling complaints of violations

thereof, which provides for prompt and effective responsive action. To the extent Plaintiff failed

to take advantage of the preventive or corrective opportunities provided by PICCS, or to otherwise

avoid harm, Plaintiff's claims of alleged discrimination are barred.

        11.      To the extent applicable, and pending discovery, Plaintiff has failed to mitigate any

damages he may claim to have suffered as a result of any alleged actions. Alternatively, any

damages claimed to have been suffered by Plaintiff should be reduced by whatever income or

economic benefits he has earned or received since his association with Defendants ended.




            DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES,   P.A's FIRST AMENDED   ANSWER
                                                    7
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 8 of 12
        Case 5:18cv-00404XR Document 24-2                   Filed 12/21/18    Paqe 9        of   10




       12.     Without conceding Plaintiff has suffered any damages because of any alleged acts

or omissions by P1CCS, Plaintiff's alleged damages are limited or barred by the after acquired

evidence doctrine.

       13.     PICCS did not commit any act with malice or reckless indifference to Plaintiff's

legally protected rights (if any), nor did PICCS approve, authorize, ratify, or have actual

knowledge of any such acts.

       14.     Plaintiff's damage claims are barred, in whole or in part, to the extent Plaintiff seeks

to recover damages in excess of the type and amounts allowed or provided by law.

       15.     Without conceding that Plaintiff has suffered any damages because of any alleged

wrongdoing by PICCS, PICCS pleads the due process limitations on punitive/exemplary damages

outlined by the Supreme Court in its opinion in State Farm Mut. Auto. Ins. Co.         v.   Campbell, 538

U.S. 408 (2003).

        16.    PICCS cannot be vicariously liable for punitive damages in light of its good faith

efforts to comply with the anti-discrimination statutes at issue in this case. See Kolstadv. American

Dental Ass'n, 527 U.S. 526 (1999).

        17.    PICCS is entitled to the Ellerth/Faragher affirmative defense. Faragher v. City of

Boca Raton, 524 U.S. 773, Ct. 2275 (1998) and Burlington Industries Inc.          v.   Ellerth, 522 U.S.

1086, 118 S. Ct. 876 (1998)   if it is found to be Plaintiff's employer.



       WHEREFORE, PREMISES CONSIDERED, Defendant PEDIATRIC INPATIENT

CRITICAL CARE SERVICES, P.A., respectfully prays that Plaintiff take nothing by way of this

lawsuit, that it be awarded its costs, and for such other and further relief, at law or in equity, to

which it may be entitled. Defendant further prays for an award in its favor for attorneys' fees


         DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES,   PA'S FIRST AMENDED ANSWER
                                                 8
    Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 9 of 12
        Case 5:18-cv-00404-XR         Document 24-2         Fed   12/21/18     Page 10   of   10




(including costs and expert fees) incurred in the defense of this action as a prevailing party and as

authorized by applicable law.



                                                      Respectfully submitted,

                                                      THE MYERS LAW GROUP, L.L.P.

                                                      By:    /5/ Angella H. Myers

                                                      Angella H. Myers
                                                      Texas Bar No. 24027229
                                                                             llco iii
                                                      Sharon S. Gilmore
                                                      Texas Bar No. 24045943
                                                      sgilmoremyerslawllp.com

                                                      8144 Walnut Hill Lane, Suite 390
                                                      Dallas, Texas 75231
                                                      Telephone: (972) 781-2400
                                                      Facsimile: (972) 781-2401

                                                      ATTORNEYS FOR DEFENDANT,
                                                      PEDIATRIC INPATIENT CRITICAL
                                                      CARE SERVICES, P.A.




                                 CERTIFICATE OF SERVICE


       I hereby certify   that on the 21st day of December, 2018 Defendant Pediatric Inpatient

Critical Care Services, P.A.'s First Amended Answer was served via Electronic Filing upon all

counsel of record.


                                                       Is! Angella H. Myers
                                                         Angella H. Myers




         DEFENDANT PEDIATRIC INPATIENT CRITICAL CARE SERVICES,    P.A's FIRST AMENDED ANSWER
                                                  9
Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 10 of 12
    Case 5:i8cvOO4O4XR   Document 244   FIed 12/21/18   Page   1 of 3




                         EXHIBIT A
                 Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 11 of 12



Gracie Solis

From:                                   TXW_USDC_Notice@txwd.uscourts.gov
Sent:                                   Thursday, November 8, 2018 5:27 PM
To:                                     cmecf_notices@txwd.uscourts.gov
Subject:                                Activity in Case 5:18-cv-00404-XR Perryv. Pediatric Inpatient Critical Care Services, P.A.
                                        et al Order on Motion for Extension of Time to Amend



                                             :




***N0TE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                      U.S. District Court [LIVE]


                                                      Western District of Texas

Notice of Electronic Filing

The following transaction was entered on 11/8/2018 at 5:27 PM CST and filed on 11/8/2018
Case Name:          Perry v. Pediatric Inpatient Critical Care Services, P.A. et al
Case Number:                5:18cvO04O4-XR
Filer:
Document Number: No document attached




5:18-cv-00404-XR Notice has been electronically mailed to:

Angella Hebert Myers           amyers@myerslawllp.com, gsolis@myerslawllp.com, ievans@myerslawllp.com

Glen D. Mangum             gmangum@sbcglobal.net

Janice   S.    Parker    jparker@myerslawllp.com, amyersmyersIawllp.com

Mark A. McNitzky            mark.mcnitzky@ogletreedeakins.com, SANDocketingogIetree.com,
vaIerie.deIagarzaogIetree.com

Sharon    S.   Gilmore      sgilmore@myerslawllp.com, rbaker@myerslawllp.com

Tiffany   L.   Cox      tiffany.cox@ogletreedeakins.com, SAN Docketingogletree.com, terri.nugent@ogletree.com
           Case 5:18-cv-00404-XR Document 27 Filed 12/26/18 Page 12 of 12
                 Case 5:18cvOO4O4XR           Document 244      Filed 12/21118   Page 3   of 3



5:18-cv-00404-XR Notice has been delivered by other means to:
